Title: To George Washington from Elias Boudinot, 11 December 1782
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Phildelphia, 11th December 1782
                        
                        I am to acknowlege the receipt of your Excellency’s polite letter of the 4th instant, and am much obliged by
                            the intelligence it contained. We have since received letters from our Agent Mr Harrison at Cadiz, a copy of which I
                            enclose.
                        By a letter from General Greene of the 11th of November, we are informed, "that the evacuation of Charles
                            Town will not take place till the 20th or 21st. The enemy are in readiness to embark and have got Transports sufficient to
                            carry them off; but it is said they are waiting for Admiral Pigot to convoy them to the West Indies."
                        I have the honor of inclosing a letter directed to Thomas Chittendon, Esquire, at Bennington. It contains
                            Resolutions of Congress which it is their wish your Excellency could forward, as directed, by some trusty Hand, who will
                            take a receipt of the delivery, which may be returned to Congress. For your Excellency’s information only, I also enclose
                            a copy of the resolutions referred to.
                        By some private advices from New-York, it is Said that an embarkation of 5000 Men for the West Indies is
                            taking place in that City. I have the honor to be, with the highest sentiments of respect and esteem, Your Excellency’s
                            Obedient Very humb. Servt
                        
                            Elias Boudinot

                        
                    